 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------X
 MICHELE PARK, on behalf of herself and
 other similarly situated employees                             17 Civ. 0720 (NSR) (JCM)

                           Plaintiff(s),
                                                                 NOTICE OF MOTION
         -against-                                                  TO STRIKE
                                                               DEFENDANTS’ ANSWER
 SANCIA HEALTHCARE, INC., aka
 SANCIA WELLNESS, PENNYE W. NASH,
 AS EXECUTIVE DIRECTOR AND
 INDIVIDUALLY, and IAN DAVIS AS
 PRESIDENT AND INDIVIDUALLY

                            Defendants.
 -------------------------------------------------------X



        PLEASE TAKE NOTICE, that upon the attached Memorandum of Law, dated January 4,

2019, and upon the all prior proceedings had, a Motion will be made before the Honorable Magistrate

Judge Judith C. McCarthy, at the Hon. Charles L. Brieant Jr. Federal Building and United States

Courthouse, located at 300 Quarropas Street, Courtroom 421, White Plains, State of New York, on

the 25th day of January, 2019, at 10:00 a.m. or as soon thereafter as Counsel can be heard, for an Order

to Strike Defendants Answer and impose sanctions on Defendants, pursuant to the Federal Rules of

Civil Procedure 37(b) (2), and grant Plaintiff any further relief this Court may deem proper, including

but not limited to Attorney’s fees and costs, pursuant to the Court’s inherent power.
       PLEASE TAKE FURTHER NOTICE, that a copy of the Answering Papers to this Motion

shall be served on Plaintiff by January 18, 2019, at the address stated below in accordance with the

Federal Rules of Civil Procedure, the Local Rules of the Southern District Court of New York, and

this Court’s Order of December 6, 2018.



 Dated: New York, New York
        January 4, 2019
                                                     Respectfully Submitted,


                                                     By:       /s/
                                                           Lee Nuwesra (LN 5851)
                                                           Attorney for Plaintiff
                                                           One Grand Central Place
                                                           60 E. 42nd Street, Suite 1132
                                                           New York, New York 10165
                                                           Tel#: (212) 370-8707
                                                           lnuwesra@optonline.net

 To:   Sancia Healthcare, Inc.
       20 Church Street
       White Plains, NY 10601


       Pennye W Nash
       20 Church Street
       White Plains, NY 10601


       Ian Davis
       20 Church Street
       White Plains, NY 10601




                                                 2
